Citation Nr: 1037674	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  06-24 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a respiratory disability, 
to include chronic obstructive pulmonary disease (COPD), 
restrictive lung disease, and asthma, claimed as due to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel




INTRODUCTION

The appellant had active service from May 1961 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied the appellant's claim for entitlement to service 
connection for chronic obstructive pulmonary disease/respiratory 
illness, and an August 2008 rating decision, which denied the 
appellant's claims for entitlement to service connection for 
asthma and restrictive lung disease.  The appellant was scheduled 
for a Travel Board hearing in April 2009.  In an April 2009 
statement, the appellant withdrew his hearing request.

This matter was previously before the Board in October 2009 and 
remanded for additional development.  In the October 2009 remand, 
the Board found that the issues from the December 2005 and August 
2008 rating decision pertained to the same claim and styled the 
issue as it appears on the title page of this decision.  For the 
reasons discussed below, the Board finds that there has not been 
substantial compliance with the October 2009 remand.  See Dyment 
v. West, 13 Vet. App. 141 (1999) (noting that a remand is not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied with), 
aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant asserts that he has a respiratory disability that 
is related to exposure to asbestos during service.  The October 
2009 Board remand requested a VA examination to provide an 
opinion as to whether it is at least as likely as not that the 
appellant had any current respiratory disability, to include 
obstructive and/or restrictive pulmonary disease, that is related 
to exposure to asbestos during service or is otherwise related to 
his active service.  If it was determined that the appellant has 
a current diagnosis of asthma, the examiner was asked to 
specifically state whether the appellant's asthma preexisted his 
military service and was permanently aggravated therein.

The appellant was seen for a VA examination in January 2010.  The 
examiner indicated the appellant had diagnoses of restrictive and 
obstructive lung disease.  The examiner noted that he was to give 
an opinion if the appellant currently had a diagnosis of asthma 
and specifically state whether the appellant's asthma preexisted 
his military service and was permanently aggravated therein.  The 
examiner noted that "the Veteran does not state, at this time, 
that he has a diagnosis of asthma, so to state if it was 
aggravated by the military would be pure speculation."  The 
examiner's statement indicates that the examiner relied on the 
appellant's report of whether he had asthma, rather than 
providing a medical opinion on whether he has a current diagnosis 
of asthma, as requested in the remand order.  Additionally, after 
the examination, VA received a March 2010 letter from S.F., M.D., 
which indicated that he had treated the appellant for more than 
20 years and that the appellant had asthma throughout the time he 
had cared for him, complicated by more recently diagnosed 
pulmonary fibrosis.  

The Board notes that the appellant's May 1961 medical examination 
report upon entry into service does not indicate the appellant 
had asthma.  In a May 1961 Report of Medical History, the 
appellant denied having a history of asthma.  A Veteran is 
presumed to be in sound condition when he entered into military 
service except for conditions noted on entrance medical 
examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  
Consequently, the presumption of sound condition attaches to the 
appellant's asthma.  To rebut the presumption of sound condition, 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the disease 
or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 
16, 2003).  In a March 1964 Report of Medical History upon 
discharge, the appellant reported hay fever, asthma, and 
shortness of breath.  The physician's summary in a typewritten 
copy of the March 1964 Report of Medical History, noted that the 
appellant's asthma, shortness of breath existed prior to service.  
A handwritten copy of the Report of Medical History physician's 
summary had the word "no" next to the phrase 'existed prior to 
service,' indicating that the conditions did not preexist 
service.  In the March 2010 letter, Dr. S.F. noted that, by 
history, the appellant related that his asthma was present since 
adolescence.  In a March 2010 statement, the appellant reported 
that he was told he may have had asthma as a child, but was never 
taken to the doctor or treated.  Although the appellant is 
competent to report that he had symptoms of asthma, asthma is not 
the type of disease which is susceptible to diagnosis by a lay 
person.  As the handwritten copy of the March 1964 report of 
medical history reflects that the appellant's asthma did not 
preexist service, and there is no other evidence that the 
appellant's asthma preexisted service, other than his own 
statements, the Board finds that there is not clear and 
unmistakable evidence that the asthma preexisted service.  If VA 
fails to rebut the presumption of soundness under 38 U.S.C.A. 
§§ 1111, the appellant's claim is one of direct-incurrence 
service connection, not aggravation.  See Wagner v. Principi, 370 
F.3d 1089, at 1094, 1096 (Fed. Cir. 2004).  Therefore, the Board 
only needs to address service connection on a direct-incurrence 
basis.

As the evidence indicates the appellant has a current diagnosis 
of asthma and the March 1964 Report of Medical History indicates 
he reported a medical history of asthma on examination for 
discharge from service, an opinion as to the presence and 
etiology of any current asthma is necessary, to include as due to 
asbestos during service.  Additionally, as the March 2010 letter 
from Dr. S.F. indicated that the appellant had a current 
diagnosis of pulmonary fibrosis, the examiner should address 
whether the appellant has a current diagnosis of pulmonary 
fibrosis and whether it is at least as likely as not related to 
exposure to asbestos during service or otherwise related to his 
service.  In light of the foregoing, the Board finds that a 
remand is necessary to obtain an additional medical examination 
to adequately address the appellant's claim for entitlement to 
service connection for a respiratory disability, to include 
asthma and pulmonary fibrosis. 38 C.F.R. § 3.159(c)(4) (2009).  

In the March 2010 letter, Dr. S.F. indicated that the appellant 
had asthma complicated by a recent diagnosis of pulmonary 
fibrosis.  Medical records of treatment of the Veteran by Dr. 
S.F. have not been associated with the claims folder.  As these 
records may provide information about the appellant's current 
respiratory disabilities, the records should be obtained, if 
possible.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's private 
treatment records from S.F., M.D.  If no such 
records are available, the claims folder must 
indicate this fact.

2.  After an appropriate period of time for 
response from Dr. S.F. has passed, schedule a 
VA examination to determine whether it is at 
least as likely as not that the appellant has 
any current respiratory disability, to 
include asthma and/or pulmonary fibrosis, 
that is related to his active service, to 
include a reported medical history of asthma 
as noted in the physician's summary of a 
March 1964 Report of Medical History 
completed at the time of examination for 
separation from service, or exposure to 
asbestos during service, or otherwise related 
to service.  

The clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.  The VA examiner 
should reconcile his/her clinical findings 
with those contained in the March 2010 letter 
from S.F., M.D., indicating that the 
appellant had current diagnoses of asthma and 
pulmonary fibrosis. 

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

All opinions expressed should be accompanied 
by complete rationales.  If the clinician is 
unable to provide an opinion without 
resorting to speculation, the clinician 
should explain why a definitive opinion 
cannot be provided.

3. Thereafter, readjudicate the issue on 
appeal of entitlement to service connection 
for a respiratory disability, to include 
chronic obstructive pulmonary disease, 
restrictive lung disease and asthma.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and afford 
the appellant an appropriate opportunity to 
respond.  The case should then be returned to 
the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an 
examination as requested, and without good cause, could adversely 
affect his claims, to include denial.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


